DETAILED ACTION
Claims 1-8, 10-12, 14-18, and 20 filed January 26th 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-12, 14-18, and 20 have been considered but are not persuasive. 
With regards towards applicant’s arguments regarding Gormish, the Examiner must respectfully disagree. The Examiner agrees that delaying frames is not the same as generating changed image data. However, that statement is a mischaracterization of Gormish. Gormish is delaying frames for the purposes of generating frames that are updated with stroke data
“generate changed image data, from the video signal, for display at a second frame rate lower than the first frame rate; superimpose a stroke image, corresponding to movement of the stroke input, on the changed image data to generate resultant image data; and display, on the display, the resultant image data at the second frame rate.”
With regards towards applicant’s arguments pertaining to the notion that “Gormish also provides no discussion or suggestion to generate changed image data while the stroke input is received and until the stroke input drawn by the user is no longer received”, the Examiner must respectfully disagree. Gormish paragraph 117 states “a frame is submitted and only when the associated strokes are received is the frame displayed”. This interpretation is in line with the Applicant’s teachings of this limitation in page 11 lines 1-15 of the Applicant’s specification. More specifically, “While an operation is in progress, a lower frame rate reduces consumption of system resources.” Though it is never explicitly stated, the presumption in the Applicant’s specification is that when the operation is not in progress a higher frame rate is used. The Examiner applies the same logic to the interpretation of Gormish’s teaching in that when the associated strokes are not received than the delay between the input frame and the displayed frame. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Ouyang teaches the use of triggers to enter a reduced function state and counter-triggers to exit the reduced function state. When Gormish detects associated strokes, it would be obvious that Gormish enters the reduced function state where the frame rate is delayed to allow for the find operation to complete. Likewise, when Gormish no longer detects associated strokes, it would be obvious the Gormish exits the reduced function state when the find operation is no longer needed. 
Gormish’s teachings renders Siracusano redundant. Thus, Siracusano has been removed from the prior art combination. Applicant’s arguments pertaining to Siracusano are moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10-12, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US2015/0085057) in view of Gormish et al. (US2015/0248390) 
 	Consider claim 1, where Ouyang teaches a client comprising: processing circuitry configured to: obtain a video signal from an information processing apparatus; (See Ouyang paragraphs 17-19 where a client device for use in virtual conferences receives a video stream) generate image data from the video signal, for display at a first frame rate; (See Ouyang paragraph 21 where the video stream encompasses data to reconstruct an image to be presented to the users via the client device) display, on a display, the image data at a first frame rate; receive an input from a user; and change, in response to receipt of the input, a display of the image data displayed on the display from the first frame rate to a second frame rate lower than the first frame rate. (See Ouyang paragraphs 21-22 where there is a trigger to enter into a reduced functionality state. A trigger may be a user input and the reduced functionality state may comprise reducing video frame rate. Thus, the client device presents the video a predetermined frame rate, upon receiving a trigger comprising a user input the video frame rate is reduced) 
 	Ouyang teaches a client and a virtual whiteboard, however Ouyang does not explicitly teach an electronic whiteboard and receiving an input. However, in the same field of endeavor of teleconferencing technologies Gormish teaches an electronic whiteboard (See Gormish paragraph 23) (See Gormish paragraphs 116-119 where the computer will perform a find operation to find the stroke input of the user and synchronize the frame update operation with the find operation resulting in a slower update of the frame) generate changed image data, from the video signal for display at a second rate lower than the first frame rate; (See Gormish paragraphs 116-120 and figure 8 where frames 1-17 are received and a find operation is used to synchronize the frames with a stroke associated with the image and generate updated frames F0S0, F2S2, F4S4, F7S7, F9S9, F11S11, F13S13. Those frames that aren't submitted for matching are never displayed (and thus the display frame rate is lower than the input frame rate, which may appear a little jerky).) superimpose a stroke image, corresponding to movement of the stroke input, (See Gormish paragraph 31 where the stroke is superimposed on the image such that it appears on the correct location. See Gormish paragraph 56-57 where the finger’s movements are captured and translated into digital information such as a series of strokes) on the changed image data to generate resultant image data. (See Gormish paragraphs 116-120 and figure 8 where frames 1-17 are received and a find operation is used to synchronize the frames with a stroke associated with the image and generate updated frames F0S0, F2S2, F4S4, F7S7, F9S9, F11S11, F13S13) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Gormish. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results. 

 	Consider claim 6, where Ouyang in view of Gormish teaches the electronic whiteboard according to claim 1, wherein when performing a videoconference in which the image data and audio data are transmitted to another electronic whiteboard through a network and other image data and audio data  (See Ouyang paragraphs 18-22 and figure 8 where a video conference has started and users are presented with video streams. There is a trigger to enter into a reduced functionality state. A trigger may be a user input and the reduced functionality state may comprise reducing video frame rate. Thus, the client device presents the video a predetermined frame rate, upon receiving a trigger comprising a user input the video frame rate is reduced)

 	Consider claim 7, where Ouyang in view of Gormish teaches the electronic whiteboard according to claim 6, further comprising: a memory that stores information about a performance of the electronic whiteboard, wherein the processing circuitry is configured to change the frame rate based on a determination indicating whether the input has been received, a determination indicating whether the videoconference is in progress, and the information about the performance of the electronic whiteboard. (See Ouyang paragraphs 18-22 and figure 8 where a video conference has started and users are presented with video streams. There is a trigger to enter into a reduced functionality state. A trigger may be a user input and the reduced functionality state may comprise reducing video frame rate. Thus, the client device presents the video a predetermined frame rate, upon receiving a trigger comprising a user input the video frame rate is reduced)

 	Consider claim 8, where Ouyang in view of Gormish teaches the electronic whiteboard according to claim 7, wherein the information about the performance of the electronic whiteboard includes information indicating a type of the electronic whiteboard. (See Ouyang paragraphs 32-34 where Ouyang teaches a meeting resource manager that identifies the particular needs of a client device thereby identifying the client device a type of device that requires a resource or not. See Huitema paragraph 31 where the device may be a whiteboard)

 	Consider claim 10, where Ouyang in view of Gormish teaches the electronic whiteboard according to claim 1, wherein the stroke input that is received includes an input of a handwritten stroke. (See Gormish paragraph 3)

 	Consider claim 11, where Ouyang teaches an image display method performed by a client device, the image display method comprising: obtaining a video signal from an information processing apparatus; (See Ouyang paragraphs 17-19 where a client device for use in virtual conferences receives a video stream) generating image data from the video signal, for display at a first frame rate; (See Ouyang paragraph 21 where the video stream encompasses data to reconstruct an image to be presented to the users via the client device) displaying, on a display, the image data at a first frame rate; receive an input from a user; and changing, in response to receipt of the input, a display of the image data displayed on the display from the first frame rate to a second frame rate lower than the first frame rate. (See Ouyang paragraphs 21-22 where there is a trigger to enter into a reduced functionality state. A trigger may be a user input and the reduced functionality state may comprise reducing video frame rate. Thus, the client device presents the video a predetermined frame rate, upon receiving a trigger comprising a user input the video frame rate is reduced)
	Ouyang teaches a client and a virtual whiteboard, however Ouyang does not explicitly teach an electronic whiteboard and receiving an input. However, in the same field of endeavor of teleconferencing technologies Gormish teaches an electronic whiteboard (See Gormish paragraph 23) and receive a stroke input drawn by a user on the display; and while the stroke input is received and until the stroke input drawn by the user is no longer received. (See Gormish paragraphs 116-119 where the computer will perform a find operation to find the stroke input of the user and synchronize the frame update operation with the find operation resulting in a slower update of the frame) generate changed image data, from the video signal for display at a second rate lower than the first frame rate; (See Gormish paragraphs 116-120 and figure 8 where frames 1-17 are received and a find operation is used to synchronize the frames with a stroke associated with the image and generate updated frames F0S0, F2S2, F4S4, F7S7, F9S9, F11S11, F13S13. Those frames that aren't submitted for matching are never displayed (and thus the display frame rate is lower than the input frame rate, which may appear a little jerky).) superimpose a stroke image, corresponding to movement of the stroke input, (See Gormish paragraph 31 where the stroke is superimposed on the image such that it appears on the correct location. See Gormish paragraph 56-57 where the finger’s movements are captured and translated into digital information such as a series of strokes) on the changed image data to generate resultant image data. (See Gormish paragraphs 116-120 and figure 8 where frames 1-17 are received and a find operation is used to synchronize the frames with a stroke associated with the image and generate updated frames F0S0, F2S2, F4S4, F7S7, F9S9, F11S11, F13S13) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Gormish. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results. 

 	Consider claim 12, where Ouyang teaches a non-transitory recording medium which, when executed by one or more processors on a client device, cause the processors to perform an image display method comprising: obtaining a video signal from an information processing apparatus; (See Ouyang paragraphs 17-19 where a client device for use in virtual conferences receives a video stream) generating image data from the video signal, for display at a first frame rate; (See Ouyang paragraph 21 where the video stream encompasses data to reconstruct an image to be presented to the users via the client device) displaying, on a display, the image data at a first frame rate; receive an input from a user; and changing, in response to receipt of the input, a display of the image data displayed on the display from the first frame rate to a second frame rate lower than the first frame rate. (See Ouyang paragraphs 21-22 where there is a trigger to enter into a reduced functionality state. A trigger may be a user input and the reduced functionality state may comprise reducing video frame rate. Thus, the client device presents the video a predetermined frame rate, upon receiving a trigger comprising a user input the video frame rate is reduced)
	Ouyang teaches a client and a virtual whiteboard, however Ouyang does not explicitly teach an electronic whiteboard and receiving an input. However, in the same field of endeavor of teleconferencing technologies Gormish teaches an electronic whiteboard (See Gormish paragraph 23) and receive a stroke input drawn by a user on the display; and while the stroke input is received and until the stroke input drawn by the user is no longer received. (See Gormish paragraphs 116-119 where the computer will perform a find operation to find the stroke input of the user and synchronize the frame update operation with the find operation resulting in a slower update of the frame) generate changed image data, from the video signal for display at a second rate lower than the first frame rate; (See Gormish paragraphs 116-120 and figure 8 where frames 1-17 are received and a find operation is used to synchronize the frames with a stroke associated with the image and generate updated frames F0S0, F2S2, F4S4, F7S7, F9S9, F11S11, F13S13. Those frames that aren't submitted for matching are never displayed (and thus the display frame rate is lower than the input frame rate, which may appear a little jerky).) superimpose a stroke image, corresponding to movement of the stroke input, (See Gormish paragraph 31 where the stroke is superimposed on the image such that it appears on the correct location. See Gormish paragraph 56-57 where the finger’s movements are captured and translated into digital information such as a series of strokes) on the changed image data to generate (See Gormish paragraphs 116-120 and figure 8 where frames 1-17 are received and a find operation is used to synchronize the frames with a stroke associated with the image and generate updated frames F0S0, F2S2, F4S4, F7S7, F9S9, F11S11, F13S13) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Gormish. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results. 

 	Consider claim 14, where Ouyang in view of Gormish the electronic whiteboard according to claim 1, wherein the processing circuitry is further configured to, after receipt of the stroke input is completed; superimpose the stroke image on the image data to generate second resultant image data at the first frame rate; and display, on the display, the second resultant image data at the first frame rate. (See Gormish paragraphs 116-118, where the strokes remain in synch of the display of their associated background, thus the frame update rate.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Gormish. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results.

 	Consider claim 20, where Ouyang in view of Gormish teaches the method according to claim 11, wherein the stroke input that is received includes an input of a handwritten stroke. (See Gormish paragraph 3)

Claims 2-5, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang in view of Gormish as applied to claim 1 above, in further view of Huitema et al. (US20100245536)

	Consider claim 2, where Ouyang in view of Huitema teaches the electronic whiteboard according to claim 1, wherein the processing circuitry is configured to: start measuring a certain period in response to start of receipt of the stroke input; and keep changing the frame rate of the image data displayed on the display until the certain period elapses even when the stroke input is not received. (See Huitema paragraphs 32-35 where Huitema teaches an event module to detect an event such as a time lapse (i.e. an interval between two events) that can cause an adjustment to an output which can be a frame rate. Thus, measuring a time lapse where an input is not performed to return a default higher frame rate.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results.

 	Consider claim 3, where Ouyang in view of Huitema teaches the electronic whiteboard according to claim 2, wherein the processing circuitry is configured to determine whether or not an operation is in progress, based on the stroke input received. (See Huitema paragraphs 32-35 where Huitema teaches an event module to detect an event such as a time lapse (i.e. an interval between two events) that can cause an adjustment to an output which can be a frame rate. Thus, measuring a time lapse where an input is not performed to return a default higher frame rate.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of 

 	Consider claim 4, where Ouyang in view of Huitema teaches the electronic whiteboard according to claim 2, wherein the processing circuitry is configured to start measuring the certain period from a beginning every time the processing circuitry starts receiving the stroke input. (See Huitema paragraphs 32-35 where Huitema teaches an event module to detect an event such as a time lapse (i.e. an interval between two events) that can cause an adjustment to an output which can be a frame rate. Thus, measuring a time lapse where an input is not performed to return a default higher frame rate.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results.

 	Consider claim 5, where Ouyang in view of Huitema teaches the electronic whiteboard according to claim 2, wherein the processing circuitry is configured to: determine, after completing measuring the certain period, that an operation is not in progress; and change the frame rate to a pre-change value, in response to the determining that the operation is not in progress. (See Huitema paragraphs 32-35 where Huitema teaches an event module to detect an event such as a time lapse (i.e. an interval between two events) that can cause an adjustment to an output which can be a frame rate. Thus, measuring a time lapse where an input is not performed to return a default higher frame rate.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught 

	Consider claim 15, where Ouyang in view of Gormish teaches the method according to claim 11, further comprising: measuring a certain period in response to start of receipt of the stroke input; and keep changing the frame rate of the image data displayed on the display until the certain period elapses even when the stroke input is not received. (See Huitema paragraphs 32-35 where Huitema teaches an event module to detect an event such as a time lapse (i.e. an interval between two events) that can cause an adjustment to an output which can be a frame rate. Thus, measuring a time lapse where an input is not performed to return a default higher frame rate.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results.

	Consider claim 16, where Ouyang in view of Gormish teaches the method according to claim 15, wherein the processing circuitry is configured to determine whether or not an operation is in progress, based on the stroke input received. (See Huitema paragraphs 32-35 where Huitema teaches an event module to detect an event such as a time lapse (i.e. an interval between two events) that can cause an adjustment to an output which can be a frame rate. Thus, measuring a time lapse where an input is not performed to return a default higher frame rate.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would 

	Consider claim 17, where Ouyang in view of Gormish teaches the method according to claim 15, wherein the measuring is started every time the stroke input from the user is received. (See Huitema paragraphs 32-35 where Huitema teaches an event module to detect an event such as a time lapse (i.e. an interval between two events) that can cause an adjustment to an output which can be a frame rate. Thus, measuring a time lapse where an input is not performed to return a default higher frame rate.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of improving the user experience using known technologies to yield predictable results.

 	Consider claim 18, where Ouyang in view of Gormish teaches the method according to claim 15, further comprising: determining, after completing measuring the certain period, that an operation is not in progress; and change the frame rate to a pre-change value, in response to the determining that the operation is not in progress. (See Huitema paragraphs 32-35 where Huitema teaches an event module to detect an event such as a time lapse (i.e. an interval between two events) that can cause an adjustment to an output which can be a frame rate. Thus, measuring a time lapse where an input is not performed to return a default higher frame rate.) Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a virtual whiteboard with an electronic whiteboard as taught by Huitema. One of ordinary skill in the art would .

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624